            Case 2:20-mc-00075-KJM-DB Document 4 Filed 07/10/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00075-KJM-DB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY, AND
15
     APPROXIMATELY $7,200.00 IN
16   U.S. CURRENCY,
17                 Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant

20 Charles Isles (“claimant”), appearing in propria persona, as follows:

21          1.     On or about January 14, 2020, claimant filed a claim in the administrative forfeiture

22 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S.

23 Currency and Approximately $7,200.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on October 25, 2019.

25          2.     The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00075-KJM-DB Document 4 Filed 07/10/20 Page 2 of 2



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline was April 13, 2020.

 6          4.      By Stipulation and Order filed April 7, 2020, the parties stipulated to extend to July 10,

 7 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

11 to August 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

13 subject to forfeiture.

14          6.      Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

16 alleging that the defendant currency is subject to forfeiture shall be extended to August 10, 2020.

17 Dated: 6/30/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
18
                                                  By:     /s/ Kevin C. Khasigian
19                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
20

21 Dated: 6/30/2020                                       /s/ Charles Isles
                                                          CHARLES ISLES
22                                                        Potential Claimant
                                                          Appearing in propria persona
23
                                                          (Signature authorized by phone)
24

25          IT IS SO ORDERED.

26 Dated: July 10, 2020.

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
